Case 6:20-cv-00812-ADA Document 19-9 Filed 11/25/20 Page 1 of 3




                EXHIBIT G
                    Case 6:20-cv-00812-ADA Document 19-9 Filed 11/25/20 Page 2 of 3

Contact
                                      Stuart A. S.
www.linkedin.com/in/stuart-a-         President at Brazos Licensing and Development
s-60a7695 (LinkedIn)                  Los Angeles

Top Skills                            Summary
Commercial Litigation
                                      Prior to co-founding WSOU Investments and its affiliate companies,
Trade Secrets
                                      Stuart served as the General Counsel for Wade & Company, a
Intellectual Property
                                      venture capital firm and as the managing partner of the Los Angeles
                                      and Century City offices of the international law firm, Reed Smith
                                      LLP. As a 20-year partner in Reed Smith, he was a member of
                                      the commercial litigation group where he specialized in complex
                                      commercial and intellectual property disputes. He serves on the
                                      Board of Directors, The Campbell Hall School and served on the
                                      Board of Directors of the Los Angeles Urban League from January
                                      2005 until December 2017. He received a B.A. from Boston College
                                      and a J.D. from George Washington University.



                                      Experience
                                      Brazos Licensing and Development
                                      President
                                      August 2017 - Present (3 years 4 months)
                                      Waco, Texas, United States

                                      President, Brazos Licensing and Development


                                      Wade & Company
                                      General Counsel
                                      March 2016 - May 2019 (3 years 3 months)
                                      Greater Los Angeles Area


                                      Reed Smith
                                      Partner
                                      January 1997 - March 2016 (19 years 3 months)
                                      Greater Los Angeles Area


                                      Bell, Boyd & Lloyd
                                      Summer Associate, Associate, Partner
                                      September 1989 - December 1996 (7 years 4 months)
                                      Chicago, Illinois, United States

                                                                      Page 1 of 2
Case 6:20-cv-00812-ADA Document 19-9 Filed 11/25/20 Page 3 of 3



                  Education
                  The George Washington University Law School
                  JD · (1986 - 1989)


                  Boston College
                  BA, Economics, Philosophy · (1982 - 1986)




                                                  Page 2 of 2
